Citation Nr: 0016183	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC




THE ISSUE

Entitlement to service connection for myotonic dystrophy, 
claimed as secondary to herbicide exposure.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 RO decision which denied the 
veteran's claim of service connection for myotonic dystrophy. 

By a March 2000 letter, the veteran was informed that he was 
being scheduled for a Board hearing in Washington, D.C., in 
May 2000.  He failed to report for the scheduled hearing.  
Thereafter, he did not request another hearing.  As such, the 
Board will proceed with an adjudication of his claim. 


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for myotonic dystrophy.


CONCLUSION OF LAW

The veteran's claim of service connection for myotonic 
dystrophy is not well-grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1966 to 
January 1969.  A review of his discharge record (DD Form 214) 
reflects that he received medals, including the Vietnam 
Service and Campaign Medals.  A review of his service medical 
records do not reflect any complaints, treatment, or a 
diagnosis of myotonic dystrophy.

There are no medical records on file from the 1970s.

Private medical records, dated from 1983 to 1988, show that 
the veteran received treatment for myotonic dystrophy. 

There are no pertinent medical records dated in the 1990s.

In October 1995, the veteran filed a claim of service 
connection for myotonic dystrophy. 

In December 1997, the RO made exhaustive efforts to contact 
the veteran's treatment providers, in an effort to secure 
relevant medical records.  Only one treatment record was 
yielded and such reflects that the veteran was treated for 
muscular dystrophy in the 1980s. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  

The veteran has the initial burden of submitting evidence to 
show that his claim of service connection is well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not done so, 
there is no VA duty to assist him in developing the claim, 
and the claim must be denied.  For a service connection claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis); competent evidence 
showing incurrence or aggravation of a disease or injury in 
service (medical evidence or, in certain circumstances, lay 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999). 

A review of the claims file shows that the veteran served on 
active duty, from 1966 to 1969, during the Vietnam era.  His 
service medical records do not reveal any complaints, 
treatment, or a diagnosis of myotonic dystrophy.  Post-
service medical records, beginning in 1983 through 1988, show 
treatment for the disability in question.  There are no 
relevant treatment records from the 1990s or 2000.

In order for the claim to be well grounded, there would have 
to be competent medical evidence to demonstrate an 
etiological relationship between the veteran's service and 
his myotonic dystrophy, which was first diagnosed well over 1 
1/2 decades after his service separation.  Caluza, supra; 
Grottveit, supra.  No such competent medical evidence of 
causality has been submitted. 

The veteran's own lay assertion is acknowledged.  He asserts 
that he was exposed to herbicides during his period of 
service in Vietnam and that such exposure resulted in 
myotonic dystrophy which in turn caused his children and 
grandchildren to suffer from birth defects and/or learning 
disabilities.  The veteran's own assertion regarding the 
causal connection between his claimed herbicide exposure and 
myotonic dystrophy is not cognizable evidence since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for myotonic dystrophy, his claim must be denied.  
Grottveit, supra; Grivois, supra.


ORDER

Service connection for myotonic dystrophy, claimed as 
secondary to herbicide exposure, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

